DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2019/0312215 A1, which claims priority to, and is fully supported by KR-10-2018-0041650) and further in view of Lee et al. (US 2020/0388765 A1, which claims priority to, and is fully supported by KR 10-2017-0181463).
With respect to claim 1, Kang teaches a compound represented by Chemical Formula 2A (paragraph 0123), which is pictured below.

    PNG
    media_image1.png
    382
    612
    media_image1.png
    Greyscale

In this formula, X1 is oxygen (paragraph 0125), Re1, Rf1, Rg1, are hydrogen atoms, Rh1 is a C12 heterocyclic group (paragraph 0126) such as dibenzofuran (paragraph 0038, lines 40-41), L5-L7 are a single bond (paragraph 0124 and 0102), Z1-Z3 are each a nitrogen atom (paragraph 0124 and 0101),  R6 and R7 are a C6 aryl (phenyl) group, and R7 is substituted with two C6 aryl (phenyl) groups (paragraph 0103, see also examples such as B-17 on page 28).
This forms the compound below

    PNG
    media_image2.png
    164
    226
    media_image2.png
    Greyscale

This compound reads on instant formula (I) when *a1 is represented by a dibenzofuran group and bonded to *b, m1 and m2 are 0 and L1 and L2 are not present, a2 is represented by a triazine group and a2* is bonded to *c, m3 and m4 are 0 so that L3 and L4 are not present, Z1 and Z2 are an aryl group having 6 ring carbon atoms, and Z2 is substituted. 
Kang includes each element claimed, with the only difference between the claimed invention and Kang being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound, which when incorporated into an organic light emitting diode, exhibits remarkably improved driving voltage, efficiency, and life-span (paragraph 0338), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Kang does not fairly suggest preferentially selecting a dibenzofuran substituent at Rh1.
Lee teaches an analogous organic compound which may comprise two dibenzofuran moieties bonded to each other at the 6-position and a triazine (see the examples on pages 6-9).
Lee teaches that when an organic compound has two heteroatom-containing fused rings that are directly bonded, it gives the compound a high glass transition temperature and reduces crystallinity of the organic compound during process or operation and prevents degradation to promote thermal stability of the organic compound and to improve life-span of the device including the organic compound (paragraph 0051).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to select a second dibenzofuran substituent on the compound of Kang in order to increase the glass transition temperature and reduce crystallinity of the compound, and prevent degradation, promote thermal stability, and improve life-span of the device comprising the compound, as taught by Kang.
With respect to claim 2, Kang in view of Lee teaches the compound of claim 1, and the compound is represented by formula (I-II).
With respect to claims 3 and 4, Kang in view of Lee teaches the compound of claim 1, and Z1 is selected as 
    PNG
    media_image3.png
    89
    95
    media_image3.png
    Greyscale
when R1-R5 are hydrogen atoms, and Z2 is selected as 
    PNG
    media_image4.png
    145
    170
    media_image4.png
    Greyscale
 when R1 and R2 are hydrogen atoms.
With respect to claim 5, Kang in view of Lee teaches the compound of claim 1, as discussed above.
Kang also teaches that R6 and R7 may be selected as a C5 heterocyclic group (paragraph 0124 and 0103), such as pyridine (paragraph 0119, line 10). This would form the compound below.

    PNG
    media_image5.png
    316
    411
    media_image5.png
    Greyscale

This compound reads on instant formula (I) when *a1 is represented by a dibenzofuran group and bonded to *b, m1 and m2 are 0 and L1 and L2 are not present, a2 is represented by a triazine group and a2* is bonded to *c, m3 and m4 are 0 so that L3 and L4 are not present, Z1 and Z2 are an aryl group having 6 ring carbon atoms, and Z2 is substituted. 
Kang includes each element claimed, with the only difference between the claimed invention and Kang being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound, which when incorporated into an organic light emitting diode, exhibits remarkably improved driving voltage, efficiency, and life-span (paragraph 0338), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
This compound reads on the instant claim when Z1 and Z2 are pyridine groups when R1-R4 are hydrogen atoms.
With respect to claim 6, Kang in view of Lee teaches the compound of claim 4, and R1-R5 are hydrogen atoms. Variables R6 and R7 are not present.
With respect to claim 7, Kang in view of Lee teaches the compound of claim 1, and Z1 and Z2 are selected as 
    PNG
    media_image6.png
    52
    77
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    108
    82
    media_image7.png
    Greyscale
 respectively.
With respect to claim 8, Kang in view of Lee teaches the compound of claim 1, and m1 and m2 are 0 and L1 and L2 are not present.
With respect to claim 9, Kang in view of Lee teaches the compound of claim 9, and Y1 and Y2 are hydrogen atoms, and Y3 is not present.
With respect to claim 10, Kang in view of Lee teaches the compound of claim 1, and G2 is 
    PNG
    media_image8.png
    157
    132
    media_image8.png
    Greyscale
, as pictured above.
With respect to claim 11, Kang in view of Lee teaches the compound of claim 1, and the compound is Compound 1.
With respect to claims 12-16, Kang in view of Lee teaches the compound of claim 1, and Lee teaches an organic electronic device comprising a first electrode (an anode, ITO), a second electrode (a cathode, Al), an organic layer (paragraph 0127), and the organic layer comprises a hole injection layer, a hole transport layer, an emission layer, a second electron transport layer (an auxiliary electron transport layer) a first electron transport layer, and an electron injection layer, and the auxiliary electron transport layer may comprise the compound (paragraphs 0331 0140).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of the claimed invention in an electron transport layer in the device of Lee as Lee teaches that a triazine ring easily receives electron when an electric field is applied, and accordingly, a driving voltage of the organic optoelectronic device including the compound may be lowered (paragraph 0050).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parham et al. (US 2017/0186965 A1) – See Formula 2
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789